—In an action to recover damages for unlawful discrimination and breach of contract, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Richmond County (Leone, J.), dated April 24, 1992, which granted the defendant’s motion for leave to serve an amended answer by asserting, inter alia, election of remedies as an affirmative defense, and for summary judgment dismissing the complaint based in part upon that defense.
Ordered that the order and judgment is affirmed, with costs.
The plaintiff has failed to demonstrate the existence of prejudice attributable to the defendant’s omission of the affirmative defense of election of remedies in the original answer (see, Murray v City of New York, 43 NY2d 400, 405; Cutwright v Central Brooklyn Urban Dev. Corp., 127 AD2d 731). Accordingly, leave to amend the answer was properly granted. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.